BEAUCHAMP, Judge.
The appeal is from a conviction for aggravated assault, with $1,000 fine and two years in the county jail.
The transcript fails to show when the term of court began or when it ended and, therefore, we are unable to determine from the record if the case has been properly appealed to this court.
It further appears that the statement of facts was not filed in the court below. The same is in question and answer form and for this additional reason cannot be considered. We find no bills of exception in the record and nothing is presented for our consideration.
Because the transcript fails to show that this court has jurisdiction, the appeal is, on the state’s motion, dismissed.